STEPHENSON, Circuit Judge.
This is an appeal of an order entered by the Federal Energy Regulatory Commission (FERC) permitting an accelerated rate of depreciation for certain facilities owned by Northern Natural Gas (Northern). The South Dakota Public Utilities Commission (South Dakota) opposed Northern’s proposed adjustments before the FERC and has appealed its decision. The FERC found that because of dwindling reserves of natural gas, Northern should be allowed to depreciate its equipment over a period shorter than the physical life of the equipment. That is, the FERC decided that the useful life of the pipeline systems would be shorter than the time that normal wear and tear would require abandonment.
South Dakota asserts primarily that the depreciation rates set by the FERC were premised upon baseless estimates of future reserves, that the FERC miscalculated the portion of the predicted future reserves Northern would be able to purchase and, therefore, the FERC decision was inconsistent with the standards imposed by the Natural Gas Act, 15 U.S.C. §§ 717, et seq., and as applied in Memphis Light, Gas and Water Division v. Federal Power Commission, 504 F.2d 225 (D.C.Cir.1974). A secondary issue involves South Dakota’s challenge of the FERC’s decision to take official notice of the record in one of the two related proceedings that were consolidated at the time the FERC issued its order. We affirm the FERC’s decision.
I. FACTUAL AND PROCEDURAL BACKGROUND
Northern Natural Gas is a major interstate transporter of natural gas with revenues exceeding a billion dollars per year. Its pipeline network moves natural gas from the producing areas of Texas, Oklahoma and Kansas northward to Nebraska, Iowa, South Dakota, Minnesota and Wisconsin. Northern also owns producing and gathering equipment offshore in the Gulf of Mexico plus an isolated system in Montana and Wyoming. For the purpose of computing depreciation, Northern’s properties are divided into four components, two of which are important here. The first is referred to as the South End supply area. The South End links Northern’s two major supply fields — the Hugoton-Anadarko and the Permian Basin — to the rest of the Northern *507system. The second major component is referred to as the Market Area and consists of the equipment north of the Kansas-Nebraska border.1
The primary issues in the proceedings below were whether the FERC properly estimated the reserves of natural gas in the Hugoton-Anadarko and Permian Basin supply areas, and what share of the estimated reserves Northern would be able to acquire. The relationship of the supply of natural gas and depreciation rates is inversely proportional. The higher the estimates of natural gas supplies, the lower the depreciation rates should tend to be because it is more likely that the pipeline system will be a useful asset throughout its physical life. Conversely, the lower the estimated supplies the higher depreciation rates are called for because the pipeline system may become useless before it has physically deteriorated to the point where abandonment would be required. For example, in this case, under the FERC staff’s estimates, Northern’s facilities will be useful until approximately the year 2000. However, the physical life of the equipment will not end until about tóle year 2011. In these circumstances, the FERC concluded, an increased rate of depreciation was appropriate. Therefore, the gravamen of this litigation, and the subject of nearly 7000 pages in this voluminous record, is how much natural gas is awaiting discovery in the Hugoton-Anadarko and Permian Basin fields, and how much of that supply will Northern be able to buy.
The FERC2 order approved settlement agreements in two related rate cases filed by Northern. The first, RP 76-89, was filed in April 1976. The second, RP 77-56, was filed about a year later, while the earlier case was still pending. Both were requests for general rate increases that eventually were narrowed to the single issue of proper rates of depreciation.3
Negotiations between the FPC and Northern in RP 76-89 began in August 1976. Thirty-one petitions for leave to intervene were granted; the bulk of these represented Northern’s customers which are local utility companies. Several state regulatory agencies were also represented including the South Dakota Public Utilities Commission and the Iowa State Commerce *508Commission. The FPC and Northern reached an agreement in October 1976, setting the composite depreciation rate at 4.48 percent. South Dakota filed adverse comments on the settlement proposal. The FPC rejected its arguments but on application for rehearing the FPC reversed itself finding that the settlement was not supported by substantial evidence and remanded the case to the presiding administrative law judge for a hearing on the depreciation rates. A three-day hearing was held in January and February 1978. In June, ALJ Benkin issued a decision finding that neither the settlement rates nor those proposed by South Dakota were supported by substantial evidence. He therefore held that Northern’s pre-existing rates would remain in effect.
Meanwhile RP 77-56 had reached a similar stage. Following discussions among Northern and other parties, a settlement was reached which, if approved by the FPC, would resolve all issues. South Dakota again was the only party active in the case which opposed the settlement rates. A hearing was held in April of 1978. The parties agreed to waive the ALJ’s initial decision and upon completion of the hearing, the proposed settlement and the record were certified to the FERC. Thus, the two cases consisting of identical parties and issues were then pending before the FERC which, in August 1979, issued its order consolidating the two dockets and approving the settlement rates. South Dakota made an application for rehearing which was denied. This appeal followed.
II. STANDARDS AND SCOPE OF REVIEW
The Natural Gas Act of 1938 provides the authority and the relevant standards to guide the FERC in its administrative function. Section four of the Act, 15 U.S.C. § 717c, provides that the FERC shall set rates that are “just and reasonable.” Section nine, 15 U.S.C. § 717h, gives the FERC the authority to determine “proper and adequate rates of depreciation” for natural gas companies within its jurisdiction. Section four modifies section nine in the sense that depreciation rates in order to be proper must be just and reasonable. See Memphis Light, Gas and Water Division v. Federal Power Commission, supra, 504 F.2d at 230 n.19. As these standards suggest, the FERC has been given the difficult job of balancing diverging interests: an excessive rate of depreciation would place a heavy burden on the ratepayers while an inadequate rate would be unfair to the company.
It is clear that by statute and case law the FERC has been granted wide latitude to use its expertise in the application of these vague standards to practical problems. Section 19(b) of the Natural Gas Act, 15 U.S.C. § 717r(b), delineates the procedure for judicial review of an FERC order. The statute provides that “[t]he finding of the Commission as to the facts, if supported by substantial evidence, shall be conclusive.” Id.; see 5 U.S.C. § 706(2XE). The United States Supreme Court has stated the role of the reviewing court in the following fashion:
First, [the reviewing court] must determine whether the Commission’s order, viewed in light of the relevant facts and of the Commission’s broad regulatory duties, abused or exceeded its authority. Second, the court must examine the manner in which the Commission has employed the methods of regulation which it has itself selected, and must decide whether each of the order’s essential elements is supported by substantial evidence. * * * The court’s responsibility is not to supplant the Commission’s balance of these interests with one more nearly to its liking, but instead to assure itself that the Commission has given reasoned consideration to each of the pertinent factors.
Permian Basin Area Rate Cases, 390 U.S. 747, 791-92, 88 S.Ct. 1344, 1372-1373, 20 L.Ed.2d 312 (1967). See Mobil Oil Corp. v. Federal Power Commission, 417 U.S. 283, 307-8, 94 S.Ct. 2328, 2345-46, 41 L.Ed.2d 72 (1974); Gulf Oil Corp. v. Federal Energy Regulatory Commission, 575 F.2d 67, 70 (3d Cir. 1978); Tenneco Oil Co. v. Federal Ener*509gy Regulatory Commission, 571 F.2d 834, 838-40 (5th Cir. 1978); American Public Gas Association v. Federal Power Commission, 567 F.2d 1016, 1028-30 (D.C.Cir.1977), cert. denied, 435 U.S. 907, 98 S.Ct. 1456, 55 L.Ed.2d 499 (1978); Memphis Light, Gas and Water Division v. Federal Power Commission, supra, 504 F.2d at 230. The Permian Basin decision also notes that:
[W]e have heretofore emphasized that Congress has entrusted the regulation of the natural gas industry to the informed judgment of the Commission, and not to the preferences of reviewing courts. A presumption of validity therefore attaches to each exercise of the Commission’s expertise, and those who would overturn the Commission’s judgment undertake “the heavy burden of making a convincing showing that it is invalid because it is unjust and unreasonable in its consequences.” * * * We are not obliged to examine each detail of the Commission’s decision; if the “total effect of the rate order cannot be said to be unjust and unreasonable, judicial inquiry under the Act is at an end.” * * *
Moreover, this Court has often acknowledged that the Commission is not required by the Constitution or the Natural Gas Act to adopt as just and reasonable any particular rate level; rather, courts are without authority to set aside any rate selected by the Commission which is within a “zone of reasonableness.” * * * No other rule would be consonant with the broad responsibilities given to the Commission by Congress; it must be free, within the limitations imposed by pertinent constitutional and statutory commands, to devise methods of regulation capable of equitably reconciling diverse and conflicting interests.
Permian Basin Area Rate Cases, supra, 390 U.S. at 767, 88 S.Ct. at 1360 (citations omitted).
In recent thoughtful and extensive examinations of this question, the Fifth and D.C. Circuits have concluded that the primary role for the reviewing court is to determine whether the FERC has given reasoned consideration to each of the pertinent factors. Tenneco Oil Co. v. FERC, supra, 571 F.2d at 839; American Public Gas Association v. FPC, supra, 567 F.2d at 1030. The Eighth Circuit has likewise recognized the requirement to defer to the Commission’s expertise. Otter Tail Power Co. v. Federal Power Commission, 473 F.2d 1253, 1257 (8th Cir. 1973). See Murphy Oil Corp. v. Federal Energy Regulatory Commission, 589 F.2d 944, 948 (8th Cir. 1978); Otter Tail Power Co. v. Federal Energy Regulatory Commission, 583 F.2d 399, 407 (8th Cir. 1978). Cf. Montana-Dakota Utilities Co. v. Federal Energy Regulatory Commission, 631 F.2d 557, 560 (8th Cir. 1980) (although the commission’s determination of a just and reasonable cost allocation are ordinarily entitled to considerable amount of deference, “[t]he Commission’s decision still must be supported by substantial evidence.”).
The role of the reviewing court in the special circumstances of an FERC order which allowed an increase in rates of depreciation because of decreasing supplies of natural gas has been discussed by only one other court. In the Memphis decision, the District of Columbia Circuit reversed and remanded a Commission order where there was no evidence in the record concerning the pipeline’s future reserves. Specifically, the court found that the Commission had made no attempt to tie a nation-wide reduction in natural gas reserves to the particular equipment that was the subject of the case. Memphis Light, Gas and Water Division v. FPC, supra, 504 F.2d at 232-33, 235. The court found that the Commission had been too uncritical of the utility’s projections and stated that an increase in depreciation must be based upon substantial evidence and not “snatched from the air on a purely hypothetical ‘worst case’ analysis.” Id. at 234. On remand the Commission was instructed to make a reasoned estimate of the useful life of the particular equipment involved. The court stated that the Commission should take into account current Commission policies designed to increase gas supply and to develop evidence concerning the probable extent and location of *510reserves which the utility might utilize at some future date. The court concluded:
We recognize that there is no one “correct” depreciation rate; thus, the Commission could develop a range of rates which would fall within a “zone of reasonableness.” Such findings would be, of course, sustained if supported by record evidence.
Id. at 235-36.
South Dakota, the FERC, Northern and the “Northern Distributor Group”4 all rely upon Memphis as the controlling precedent in this case. The facts of Memphis, however, are easily distinguishable from this case since the FERC, in the case at bar, has made several independent studies to predict future natural gas reserves. Thus, the total failure of the Commission to provide what the Memphis court called a “fair guess” is not the case here. Memphis is important for our purposes because it established that exhaustion of natural resources is a legitimate factor in the determination of depreciation rates.5 In our view, the more significant precedent is Permian Basin and its progeny. Consequently, our task is to consider the important elements of the FERC decision to determine if the agency has given reasoned consideration to all the pertinent factors, that is, whether the Commission’s decision is supported by substantial evidence.
We emphasize the nature of our review in this case because of its importance in our conclusion. The special responsibility placed in the hands of the FERC and the corresponding limited role of judicial review has often dictated the result. See, e. g., Tenneco Oil Co. v. FERC, supra, 571 F.2d at 840; Shell Oil Co. v. Federal Power Commission, 520 F.2d 1061, 1071 (5th Cir. 1975). We think that is the case here.
III. THE RECORD
There are three basic elements to the FERC’s decision in both RP 76-89 and RP 77-56 which are challenged by South Dakota. Two are studies or models designed to estimate the amount of natural gas in the Permian Basin and the Hugoton-Anadarko fields, and the third is an analysis of what portion or share of these estimated reserves Northern will be able to acquire. The first study used to predict natural gas supply is entitled the EHF Model. The study was conducted and supported at the two hearings by the staff’s expert witness Edward H. Feinstein. The other study is based upon estimates compiled by the Potential Gas Committee (PGC), a diverse group made up of representatives from the natural gas industry, government and academia.
The following table represents the depreciation rates expressed in percentages which were supported by the various parties in RP 77-56. The settlement figures are the rates set by the FERC in its order. The Northern figures are its original proposal before negotiation. As noted above, Northern agreed to the settlement figures and supported those results during the hearing.
AREA Northern FERC SD Settlement
EHF PGC
South End 6.91 5.45 4.79 490 696
Market Area 4.67 3.96 3.10 2.00 3.76
The figures in RP 76-89 were slightly different. The settlement figure for the South End was 5.15 percent but was the same 3.75 for the Market Area. The PGC amounts were 4.99 percent and 3.33 percent for the South End and Market Area, respectively. The EHF predictions led to rates of 5.44 percent for the South End and 4.02 percent for the Market Area. South Dakota proposed the same 2.0 percent for the Market Area but had suggested that 4.35 *511percent would be appropriate for the South End.6
The FERC suggests that the EHF and PGC studies, as rational predictions of an unknown quantity, form a “zone of reasonableness” for depreciation rates consistent with the standards expressed in Permian Basin and Memphis. South Dakota attacks both of these studies along with the share analysis used by the FERC.7 However, as the table demonstrates, if the EHF and PGC represent legitimate estimates, the settlement rates are acceptable because they are within the range created by these two studies.
A. EHF Model
South Dakota argues that the “sole justification” for the settlement figures rest upon the EHF model. The depreciation rates which flowed from the EHF projections represent the high end of what the FERC maintains is a zone of reasonableness. This is because the EHF model produced the lowest reserves estimates of the two studies and consequently, the highest depreciation rates.8
The EHF model is statistically based9 and predicts annual reserves based on a theory that relates drilling efforts to results. This study uses historical data to project future reserves. Feinstein, a petroleum engineer employed by the FERC, testified that the theory behind the EHF model is that for any finite depletable natural resource the large high-grade, easy-to-find deposits are discovered during the early years of the depletion cycle and that the mature years are marked by the discovery of smaller, scattered and lower grade deposits. He stated that both the Hugoton-Anadarko and Permian Basin fields had entered mature stages so this type of analysis would produce reliable results in this case.
Feinstein based his predictions on statistics from 1967-1976. He compared cumulative exploratory drilling footage to cumulative reserve additions.10 He extrapolated this historical data to predict the potential gas recoverable and the reserves discovered annually. This pattern was extended to the point where the productivity of efforts to results is negligible.11 As part of this proc*512ess, Feinstein calculated a figure referred to as “effectiveness of exploration” which was a comparison of new field drilling footage to new field discoveries. He next plotted the effectiveness of exploration data in relation to exploratory footage and time in separate graphs, and then compared cumulative reserve additions to cumulative exploratory footage. This information was compiled for each of the supply areas and was used to determine the respective depreciation rates.
South Dakota primarily attacks the EHF model because it does not include “developmental drilling.” Feinstein testified that his model considers “new field drilling” which he defined as efforts undertaken to discover new fields not directly related to those already in service. South Dakota argues that this approach ignores reserves added after the initial discovery of a field and as used in the Feinstein model represents a significant reduction in the amount of potential reserves. They argue, and Feinstein agreed, that developmental drilling would account for more activity than exploratory drilling in mature fields such as the Permian Basin and the Hugoton-Anadarko. Feinstein nevertheless maintained that this was not a serious omission. In support of his study, Feinstein constructed a second model based upon the same theory which separately calculated future additions from three categories: new fields, pre-1966 existing fields and existing fields more recently discovered. This second EHF model reached a result that differed by only three percent in total reserves from the first. The FERC also noted that a study conducted by Northern which took developmental drilling into account produced results very similar to the EHF model. Although it is not made clear in the record, at oral argument counsel for the FERC and Northern asserted that although developmental drilling is not included in the efforts side of the EHF relationship, it is a part of the results figures.
We cannot say that the FERC’s conclusion that the EHF study was reliable is not supported by substantial record evidence. Both the South Dakota and Feinstein positions are plausible and in light of our standard of review we defer to the expert judgment of the FERC. The FERC’s opinion demonstrates that the Commission has not ignored South Dakota’s arguments but has given reasoned consideration to all the pertinent factors. We are not required to find more.12
South Dakota claims further that the EHF study cannot be relied upon because the PGC estimates reserves three times larger than those predicted by the EHF model. This difference in estimates is so large, in South Dakota’s view, that the EHF model cannot be used as substantial evidence. The FERC responds by suggesting that such seemingly inconsistent estimates are not uncommon. The Commission points to estimates for the United States ranging from 496 trillion cubic feet (Tcf) to 2250 Tcf. Again, we are constrained to affirm the FERC’s conclusion. It is clear, as the evidence in this record suggests, that estimating natural gas reserves is not an exact science. In such areas where technical expertise is the basis for decision making and where the question is purely factual, courts must be mindful of their role. We think that the following quotation is pertinent:
[I]n the end it was for the Commission, not us, to evaluate the respective justifications put forth on the record, and to choose between two divergent theories in setting the amount of the challenged fac*513tor. A conclusion on “conflicting engineering and economic issues is precisely that which the Commission exists to determine, so long as it cannot be said ... that the judgment which it exercised had no basis in evidence and so was devoid of reason.”
City of Cleveland v. Federal Power Commission, 525 F.2d 845, 849 n.36 (D.C.Cir. 1976), (quoting United States ex rel. Chapman v. FPC, 345 U.S. 153, 171, 73 S.Ct. 609, 619, 97 L.Ed. 918 (1953)).13
B. PGC Model
The PGC model is based upon estimates of natural gas reserves issued by the Potential Gas Committee in conjunction with the Potential Gas Agency at the Colorado School of Mines. The Potential Gas Agency is supported by the American Gas Association. It is one of the few studies which provide natural gas estimates by area. Most predictions only give figures for the entire United States. As noted above, the PGC includes representatives from energy, government and academic institutions.
The PGC divides its estimates into three categories: probable, possible and speculative.14 The FERC staff did not use the third category of the PGC estimates. They concluded that the speculative category was too uncertain to be included.15 South Dakota claims that the FERC has arbitrarily eliminated a large source of potential reserves for Northern noting that in the 1972 PGC report the speculative category constituted twenty-nine percent of the Hugoton-Anadarko estimate and eighteen percent of the Permian Basin’s.
We conclude that the FERC’s view is supported by substantial evidence. The PGC’s own publications reveal the questionable nature of the speculative category. In the PGC’s Comparison of Estimates report, the Committee described the reserve estimates in the speculative category as having a “very high degree of uncertainty and likely represent, at best, geologically based speculation.” A Comparison of Estimates of Ultimately Recoverable Quantities of Natural Gas in the United States — A Potential Gas Committee Report 13 (Colorado School of Mines) (1977). In that same study, the PGC did not include the speculative category in its estimates of the “most likely” gas to be discovered. Id. at 12. In the 1976 report, the Committee wrote that arguments in support of both zero and fifty Tcf for the speculative category of the two relevant areas were reasonable. 1976 PGC Report at 14. We agree with AU Benkin *514that it would be imprudent to base the depreciation rates of a major pipeline company on such uncertain reserves.
We also agree with the FERC’s decision not to include non-traditional sources such as gas from Alaska, Canada and Mexico as well as coal gasification and the anticipated supplies discovered as a result of the Natural Gas Policy Act (NGPA), 15 U.S.C. § 3301, et seq.16 South Dakota did not present evidence that would allow us to remove the sources from the speculative category. The date such supplies will be available and in what quantity, the FERC found, is highly uncertain. The Commission did note that these sources will be taken into consideration in future rate proceedings when they may be estimated with some precision.
C. Share Acquisition Factor
Once total supply was estimated, the FERC used American Gas Association (AGA) data to predict annual reserve additions. Next, Northern’s probable share of these yearly future additions was estimated. To make this estimate, the FERC staff and South Dakota relied on a weighted average of Northern’s past acquisition rates. The FERC used three years (1974-76) while South Dakota based its figure on Northern’s performance over six years (1971-76). The FERC approved an acquisition rate of seven to eight percent. South Dakota predicted that Northern’s share would be fourteen to fifteen percent. The historical data is as follows:
Year Hugoton-Anadarko Permian Basin
1971 29.62% 29.37%
1972 20.14% 13.72%
1973 21.78% 7.95%
Year Hugoton-Anadarko Permian Basin
1974 6.62% 9.86%
1975 8.13% 10.59%
1976 4.25%
1977 8.14% 4.49%
The FERC found that the sharp drop commencing in 1973 and 1974 could be attributed to increased competition from intrastate suppliers who were not confined by federal price ceilings.17 South Dakota argues the decrease is an ephemeral phenomenon and that the NGPA, effective in 1978, has restored Northern to its strong competitive position. See note 16 supra. The FERC agreed that the NGPA will eventually relieve Northern’s disadvantage in price competition but that the increased competition experienced in the earlier 1970’s will continue. The Commission pointed to evidence detailing Northern’s increased number of competitors and the expansion of the intrastate suppliers’ equipment as foundation for this conclusion. This result is supported by substantial evidence.
South Dakota also attacks the FERC’s use of AGA area revisions in computing Northern’s share of available gas reserves in RP 77-56. South Dakota claims that the FERC staff understated Northern’s share factor by vintaging the AGA revisions over the past six years. These revisions amounted to an increase in yearly reserve additions which thereby caused a reduction in Northern’s percentage share. Staff witness Feinstein stated that the AGA, for various reasons, is not able to report additions in the year they occur. The AGA then reports the data as it becomes available. Feinstein “vintaged” these revisions, that is, he assigned the delayed figures to the year in which they were discovered. Feinstein testified that he relied partly on statements by *515Robert Kalisch, manager of gas supply for the AGA, made in another FERC hearing. A copy of Kalisch’s testimony was made available to counsel and South Dakota cross-examined Feinstein on this topic. We find that the FERC’s decision to include these revisions is well within their discretion.
Finally, we note that South Dakota presented only a single witness to support its contentions regarding all three elements of the FERC’s decision. The South Dakota witness, Robert G. Towers, is not a geologist or a petroleum engineer. Therefore, his testimony could reasonably have been given less weight by the FERC.
IV. PROCEDURAL ISSUES
South Dakota also raises several procedural issues which require only a brief discussion.
The FERC consolidated the two dockets discussed herein in its order issued in August 1979. In January 1978, prior to the hearings, South Dakota sought to consolidate the two cases but the FERC denied its motion finding that RP 76-89 concerned only the narrow question of depreciation while the issues in RP 77-56 were not “fully formulated.” In its August 1979 order the FERC used evidence from RP 77-56 to evaluate the reasonableness of the settlement rates reached in RP 76-89. The Commission found that the fifty percent discounting of the PGC probable and possible categories in RP 76-89 was unreasonable as well as the failure to use the least squares method to extend the EHF model analysis. See notes 11 & 15 supra. The Commission relied upon United States v. Pierce Auto Freight Lines, Inc., 327 U.S. 515, 66 S.Ct. 687, 90 L.Ed. 821 (1946), for this procedure.
Pierce held that an agency may take official notice of the records of two related proceedings among the same parties, absent a showing of “specific prejudice.” Id. at 528-30, 66 S.Ct. at 694r-695. We find that South Dakota has made no showing of specific prejudice. The parties, issues, to a great extent the evidence, and even counsel were the same in both dockets. South Dakota claims that it could not cross-examine concerning the modified Feinstein study “in the context” of RP 76-89. The Commission found that South Dakota challenged the validity and credibility of both the original and corrected studies at great length in the hearings and had not made a claim of specific prejudice. The fact that South Dakota had full notice and opportunity to be heard in the RP 77-56 proceeding is consistent with due process and within the guidelines set by Pierce. We agree with the FERC that because of the cost and time saved this was the expedient method to resolve this prolonged controversy.
South Dakota also suggests that the Commission did not give adequate consideration to the ALJ decision in RP 76-89. However, the two opinions are consistent on most points. The AU was alarmed concerning the discounting of fifty percent of the first two PGC categories (“probable” and “possible” reserves) and about the failure to use the least squares method in developing the EHF predictions. As noted, the FERC agreed as to these deficiencies. Further, they were remedied in the RP 77-56 hearing. The major area of disagreement was the use of two estimates to establish a “zone of reasonableness.” The ALJ suggested this procedure indicated that the figures were manipulated in order to reach a prearranged target rate. We agree with the FERC that the use of two models by the staff to arrive at a zone of reasonableness is consistent with Memphis and a good faith effort in a highly uncertain field.
In conclusion, we state that although the evidence is not overwhelming in its support of the FERC’s decision, we cannot hold that the Commission has not considered all the pertinent factors nor can we state that its conclusions do not have substantial support.
Affirmed.

. The other two components are the Montana supply area and the Gulf coast area. These two areas combined amount to approximately five percent of Northern’s depreciable property. South Dakota abandoned its attack on the settlement rates for these two areas during the hearing before the administrative law judge in RP 76-89.


. The FERC was established as part of the Department of Energy Organization Act which became effective on October 1, 1977. 42 U.S.C. § 7101, et seq. Most of the duties of the now defunct Federal Power Commission (FPC) were transferred to the FERC. These transferred responsibilities include the authority to set “proper and adequate” depreciation rates contained in section nine of the Natural Gas Act, 15 U.S.C. § 717h. Section 402(a)(2) of the Department of Energy Organization Act, 42 U.S.C. § 7172(a)(2), 91 Stat. 565, 584 (1977). Any reference to the Commission in this opinion corresponds to the appropriate agency depending upon the time frame..


. The FERC regulations define depreciation as follows:
“Depreciation,” as applied to depreciable gas plant, means the loss in service value not restored by current maintenance, incurred in connection with the consumption or prospective retirement of gas plant in the course of service from causes which are known to be in current operation and against which the utility is not protected by insurance. Among the causes to be given consideration are wear and tear, decay, action of the elements, inadequacy, obsolescence, changes in the art, changes in demand and requirements of public authorities, and, in the case of natural gas companies, the exhaustion of natural resources.
FERC Uniform System of Accounts for Natural Gas Companies, 18 C.F.R. Part. 204-1 IB (1979) (emphasis added).
There are, generally, two methods to assign depreciation cost. The first and most familiar is the straight line method which evenly distributes the cost of an asset over the full physical life. The second is based upon units of production. This method places emphasis on the total units to be produced and the rate of production. It takes into consideration the service life of an asset and thereby permits exhaustion of natural resources to be taken into account. The unit of production is prescribed by the Commission in its regulations. 18 C.F.R. Part. 201-404.1(B), 404.2(B) (1979). The FERC used the unit of production method to determine the settlement rates in question here.


. The Northern Distributor Group is a collection of twelve natural gas distribution companies which provide service to approximately 1.5 million customers in five states with gas purchased from Northern. This group, as intervenor-respondents, supports the settlement figures as approved by the FERC.


. Exhaustion of resources is expressly recognized as a factor in determining proper and adequate depreciation rates in the Commis*511sion’s uniform system of accounts. See n.3, supra.


. The depreciation rates which RP 76-89 were designed to supersede were 4.65 percent and 3.75 percent for the South End and Market Area, respectively. Thus, the settlement figure for the Market Area is the same as the previous rate.


. Estimates of natural gas supply and the share factor are clearly not the only steps in arriving at depreciation rates. But for purposes of this appeal, South Dakota has primarily based its attack on these issues. Therefore, a discussion of the remainder of the process is unnecessary.


. For example, in the Hugoton-Anadarko field the EHF model predicted 37 trillion cubic feet (Tcf) while the PGC figures estimated 99 Tcf.


. This is in contrast to the PGC estimate which is a geologically based study.


. The following table is an example of the comparison between efforts and results made by the EHF model. This table details exploratory drilling and gas reserve statistics for the Permian Basin.
Efforts Results
New Field Footage Annual Cumulative Year 1000 ft. 1000 ft. Additions Reserve Cumulative* Annual Bcf** Bcf
97,546 58,627
1967 3,598 101,144 3,307 61,931
1968 2,455 103,599 984 62,918
1969 2,122 105,721 1,107 64,025
1970 2,466 108,187 2,012 66,037
1971 1,765 109,952 1,871 67,908
1972 2,166 112,118 1,883 69,791
1973 2,331 114,449 1,567 71,358
1974 3,030 117,479 1,139 72,497
1975 4,310 121,789 791 73,288
1976 4,202 . 125,991 650 73,938
* Includes New Field Discoveries, New Reservoir Discoveries, Extensions and a certain adjustment for additions not reported in the year of occurrence.
** Billion cubic feet.
RP 77-56, Exhibit 17 (EHF-1), Schedule 14, p. 1595.


. In RP 76-89, (before ALJ Benkin), Feinstein did not use a least squares method to plot the extension of the historical data. At that hearing he testified that he had simply “eyeballed it on a least square basis.” In the later proceeding, RP 77-56, Feinstein used data based upon the more precise least squares method. This procedure is defined as “a statistical method of *512fitting a line or plane to a set of observational points in such a way that the sum of the squares of the distances of the points from the line or plane is a minimum.” Webster’s Third New International Dictionary (Merriam-Webster 1971).


. South Dakota suggests that the EHF model was created simply to support the settlement rates in this case. However, Feinstein testified that this approach has been used in about fifteen earlier rate cases before the Commission, most of which were settled. Also, the Commission has previously approved the basic approach of the EHF model. See Texas Eastern Transmission Corp., 54 FPC 1260, 1270-72 (1975).


. South Dakota also claims that the model is so statistically unsupportable that its results are invalid. They rely upon the “t”-test of statistical significance. This test was conducted by the FERC staff following the hearing in RP 77-56. The “t”-test produces a significance level which measures the validity of using the relationships between variables to support a hypothesis. According to South Dakota, the FERC staff determined significance levels of .66 and .87 for the EHF models concerning the Hugoton-Anadarko and Permian Basin areas, respectively. South Dakota maintains in its brief that a .90 level of significance is required before such a study can be considered to be reliable.
In its order denying rehearing, the Commission states that the “t”-test results were .80 and .90 for the two fields. The Commission also noted that if the figures for 1977 and 1978 are added to the data base, the “t”-test figure for the EHF model increases to over .97.
The “t”-test figures are not a part of the record and therefore it is not possible for us to fully evaluate these arguments. We do note, however, that reserve additions for 1977 support the estimates derived from the EHF model. According to the FERC opinion, the EHF model predicted reserve additions of 700 Bcf in the Permian Basin and 2079 Bcf in the Hugoton-Anadarko for 1977. Actual additions were later confirmed to be 730 Bcf and 2081 Bcf, respectively.


. “Probable” is defined as “the most assured of the new supplies.” The “possible” category is less assured supplies that will come from new field discoveries in previously productive formations. The “speculative” classification is described as the “most nebulous of new supplies.”


. In RP 76-89 the FERC discounted the estimates from the “probable” and “possible” categories fifty percent as well as discounting the “speculative” category one hundred percent. ALJ Benkin criticized the discounting of the first two categories by fifty percent. In RP 77-56 the third category was also excluded by the staff but the “probable” and “possible” classifications were not discounted.


. The Natural Gas Policy Act is designed to allow a carefully managed deregulation of newly discovered natural gas and, while this process takes place, the wellhead price of intrastate producers will be federally regulated. A purpose of the Act is to allow interstate pipeline companies, such as Northern, to compete with intrastate companies more effectively. See 19 Nat.Res.J. 811 (1979). The Act became effective in November 1978, and therefore any effect of this statute is not a part of the record.


. Until 1978, the United States had a two-tier market of natural gas: interstate and intrastate. The interstate market was subject to federal control of wellhead prices while the intrastate market was not. See Phillips Petroleum Co. v. Wisconsin, 347 U.S. 672, 74 S.Ct. 794, 98 L.Ed. 1038 (1954). Intrastate suppliers were thereby able to outbid interstate pipeline companies. See generally, R. Stobaugh and D. Yergin, Energy Future 56 et seq. (1979).